Citation Nr: 1532048	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.  


REPRESENTATION

Veteran represented by:	Cynthia Harbin Holman, Esq.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, October 2011, and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Winston-Salem, North Carolina has jurisdiction over the appeal.  

The claim of entitlement to service connection for an acquired psychiatric disorder has been recharacterized as reflected on the title page in order to ensure consideration of all psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran's attorney submitted a March 2014 statement in which she requested "written notice" under 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010) and Procopio v. Shinseki, 26 Vet. App. 76 (2012).  However, the cited regulation and cases describe the duties of VA employees conducting hearings, namely to explain fully the issues on appeal and suggest the submission of evidence which the claimant may have overlooked and which would be advantageous to the claimant's position.  Here, as the Veteran has not appeared at a hearing, no such notice is required.  In any event, the Board sent the Veteran a letter in June 2015 offering him the opportunity for hearing in light of his attorney's statement, which he declined later that month.

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 1977 rating decision, the RO denied a claim of service connection for a left knee disability; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 

2.  The evidence submitted since the November 1977 rating decision is not cumulative and redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

3.  The Veteran's acquired psychiatric disorder, including PTSD and major depression, is the result of a military sexual trauma during his active duty service.


CONCLUSIONS OF LAW

1.  The RO's November 1977 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a November 1977 rating decision, the RO denied service connection for chondromalacia patella, left knee, post-operative medial and lateral meniscectomies, finding there was no evidence that the Veteran's pre-existing left knee disability was aggravated during service.  

The Veteran was notified of the RO's decision.  He did not appeal, and new and material evidence was not received within one year of its issuance.  Thus, the November 1977 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Evidence added to the record since the final November 1977 rating decision includes an April 2013 statement from the Veteran's mother detailing her competent and credible observations of how the Veteran's left knee disability had worsened upon his discharge from service.  As this additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim, it is, therefore, new and material, and the claims of service connection for a left knee disability is reopened.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder stemming from a sexual assault in 1977.  A January 2012 statement that he filed in lieu of VA Form 21-0781 stated that the assault occurred in August or September of 1977; at his April 2012 VA examination, he stated that it occurred between March and August 1977.  A VA treatment record from January 24, 2012 recounted that the Veteran stated that the assault occurred in the summer or fall of 1977, and that the Veteran described the assault in fairly good detail.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Generally, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

But in cases, as here, involving claimed personal (sexual) assault, there is an exception to this general rule.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(4); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of this type of trauma may not necessarily report the full circumstances of it for many years after it occurred.  Thus, when a PTSD claim is based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(4); see also Patton, 12 Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Veteran underwent an April 2012 VA examination where he was given a DSM-IV diagnosis of PTSD related to military sexual trauma.  Numerous VA outpatient records also indicate a diagnosis of major depression attributed to military sexual trauma.  See, e.g., October 28, 2011 and January 13, 2012 VA outpatient records.  Accordingly, there is sufficient medical evidence establishing a diagnosis of an acquired psychiatric disorder.  

The determinative issue, then, is whether there also is sufficient evidence for concluding the alleged personal assault stressor in service actually occurred, to in turn link the acquired psychiatric disorder to the Veteran's military service and warrant granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service").

The Veteran's service records do not explicitly mention any complaints, treatment, or diagnoses stemming from a personal or sexual assault.  However, the Veteran asserts that, following his assault, he used his injured left knee as an avenue to get out of the military without admitting that he had been raped by another man, inasmuch as that would be too shameful to disclose.  See July 2013 statement.  The Board notes that the RO discounted this assertion because the Veteran had already been seeking treatment for his knee.  However, the Veteran states that he previously was willing to tough out his knee disability.  Service treatment and personnel records show that he was first treated for knee pain in February 1977, and that a July 1977 medical board recommended his discharge.  In August 1977, the Central Physical Evaluation Board ordered the Veteran's separation.  These dates are not wholly inconsistent with the Veteran's story, inasmuch as at his examination the Veteran stated that the sexual assault could have occurred in early 1977.  As noted above, a VA treatment record from January 24, 2012 recounted that the Veteran stated that the assault occurred in the summer or fall of 1977, and that the Veteran described the assault in fairly good detail.  

However, record also shows behavioral changes signaling that a sexual assault had occurred.  Records from the Veteran's enlistment show that his only prior involvement with law enforcement had been two traffic violations.  Afterwards, the Veteran has credibly reported that he began drinking in 1978 as a form of self-medication, and he eventually went to prison for three and a half years in 1999 for a drug offense.  Records dated in 1980 in the Veteran's service personnel file show that he did not respond to multiple demand letters to pay back a relatively small overpayment from his military service.  Moreover, the Veteran has discussed how family members have told him that he changed in service, becoming more withdrawn and less social, and the record also shows a history of homelessness.  See VA treatment records dated May 27, 2011 and October 28, 2011.  

Additionally, the Veteran's VA treatment records document the Veteran's report of military sexual trauma, and note this in-service incident as the cause of his current psychiatric conditions.  See May 27, 2011; October 28, 2011; January 13, 2012 VA outpatient records.  Moreover, the records show that the Veteran has attended PTSD group sessions for victims of military sexual trauma.  See, e.g., December 15, 2011, record.  

The Veteran also has submitted lay statements from his mother and sister.  In her first statement, dated in January 2012, the Veteran's mother stated that she could see that her son had undergone a traumatic event, and told him to do whatever he needed to do to get out of service.  She then elaborated further in April 2013.  She stated that the Veteran had always been an outgoing and fun man prior to his enlistment in the Marines.  However, at the end of his service, his attitude completely changed.  She stated that it was obvious that there was a really big problem, but that he would not discuss it.  She also indicated that his change in attitude remained when he got home, and that she never got her son back.  The Veteran's sister submitted a statement in May 2013.  She wrote that the Veteran was always laughing and joking prior to the military, and that afterwards he was snappish and always angry, and used meanness to push people away.  She stated that they were very close prior to his military service, and that their relationship has never been the same.  

After a careful review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the above-cited evidence from sources other than the Veteran's service records serve to corroborate the Veteran's account of the stressor incident.  38 C.F.R. §§ 3.102, 3.304(f).  All elements of the claim have therefore been substantiated, and service connection for an acquired psychiatric disorder, to include PTSD and major depression, is warranted.

  
ORDER

As new and material evidence has been received, the claim for service connection for a left knee disability is reopened, and the appeal is granted to that extent only.

Service connection for an acquired psychiatric disorder, to include PTSD and major depression, is granted.  


REMAND

Regarding the left knee disability, remand is necessary for an examination and nexus opinion addressing whether the Veteran's left knee disability was aggravated in service, inasmuch as a pre-existing left disability was noted in his entrance examination.  In addition, the Veteran's representative asserted in a March 2014 statement that the Veteran's right knee disability is due to the Veteran's favoring his left knee.  Insofar as a favorable determination on his left knee claim could potentially result in establishing service connection for his right knee disability, action on the right knee claim is deferred pending the above development.  Any outstanding VA treatment records should also be obtained.  His most recent records, available on the Virtual VA system, are from June 20, 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since June 20, 2013.  In this regard, a notation that "a review of electronic treatment records" was conducted will not suffice; instead, the records must be associated with the electronic claims file.

2.  Then schedule a VA examination to determine the nature and etiology of the Veteran's left knee disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing left knee disability, as noted on his service entrance examination, permanently worsened beyond the normal progression of the disorder during the Veteran's active service.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's service treatment records.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  Then after taking any additional development deemed necessary, to include obtaining a medical nexus opinion on the right knee disability in the event that service connection is established for a left knee disability, readjudicate the claims and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


